Filed 6/6/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 99







Matrix Properties Corporation, 		Plaintiff and Appellee



v.



JCG Investments, L.L.C.; Anderson 

and Grettum Investments; R. Allan 

Rostad; Thomas Richards; and all 

other persons unknown claiming any 

estate or interest in, or lien or

encumbrance upon, the property

described in the Complaint, 		Defendants



Carol A. Grettum, TAG Investments,

and Jonathan T. Garaas, 		Appellants







No. 20020011







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Sidney J. Spaeth, Vogel, Weir, Hunke & McCormick, Ltd., P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Jonathan T. Garaas, Garaas Law Firm, DeMores Office Park, 1314 23rd Street South, Fargo, N.D. 58103-3796, for appellants.

Matrix Properties Corp. v. JCG Investments, L.L.C.

No. 20020011



Per Curiam.

[¶1]	TAG Investments, Carol Grettum, and Jonathan T. Garaas appeal from a judgment quieting title to certain real property and ordering TAG and Garaas to pay costs and attorneys fees, and from an order denying a motion to alter, amend, or vacate the judgment.  We affirm under N.D.R.App.P. 35.1(a)(1).  We specifically note that under the facts of this case TAG and Grettum have no vendor’s lien on the subject real property.

[¶2]	We conclude that the appeal is frivolous.  We, therefore, order under N.D.R.App.P. 38 and 39 that Matrix is entitled to double costs in the amount of $150 and is entitled to attorney fees in the amount of $5,000, for a total of $5,150 for this appeal.

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Donald L. Jorgensen, D.J.



[¶4]	The Honorable Donald L. Jorgensen, D.J., sitting in place of Kapsner, J., disqualified.